MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017 ME 30 
Docket:	      Ken-16-129	
Submitted	
		On	Briefs:	 January	19,	2017		
Decided:	     February	16,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                   STATE	OF	MAINE	
                                           	
                                          v.	
                                           	
                                   JOHN	P.	STEVENS	
	
	
MEAD,	J.	

	      [¶1]		John	P.	Stevens	appeals	from	a	judgment	of	conviction	entered	by	

the	trial	court	(Kennebec	County,	Jabar,	J.)	following	his	guilty	plea	to	a	charge	

of	 receiving	 stolen	 property	 (Class	 C),	 17-A	 M.R.S.	 §	 359(1)(B)(6)	 (2016).		

Stevens	 contends	 that	 in	 order	 to	 establish	 that	 his	 plea	 was	 voluntary	 as	

required	by	M.R.U.	Crim.	P.	11(b)(2),	the	court	was	required	to	ask	him	if	he	

was	aware	of,	and	understood	the	consequences	of,	any	plea	negotiations	that	

may	have	preceded	his	plea.		Because	Stevens	did	not	move	to	withdraw	his	

unconditional	 guilty	 plea,	 and	 does	 not	 contend	 that	 the	 trial	 court	 lacked	

jurisdiction	 or	 that	 it	 imposed	 an	 unconstitutional	 sentence,	 we	 dismiss	 the	

appeal.	
2	

                                  I.		FACTS	AND	PROCEDURE	

	        [¶2]	 	 The	 July	 2015	 indictment	 charging	 Stevens	 with	 receiving	 stolen	

property	 was	 based	 on	 an	 allegation	 that	 he	 sold	 copper	 wire	 belonging	 to	

Central	Maine	Power	Company	knowing	or	believing	that	it	had	been	stolen.		

See	17-A	M.R.S.	§	359(1)(A)	(2016).		On	the	day	of	his	trial,	with	a	jury	selected,	

Stevens,	assisted	by	counsel,	unconditionally	changed	his	plea	to	guilty.		The	

court	 conducted	 an	 inquiry	 pursuant	 to	 M.R.U.	 Crim.	 P.	 11	 and	 accepted	 the	

open	plea,1	which	Stevens	never	moved	to	withdraw.		At	the	sentencing	hearing	

six	 weeks	 later,	 the	 court	 entered	 judgment	 and	 sentenced	 Stevens	 to	 four	

years’	imprisonment.		Stevens	also	pleaded	guilty	to	four	separately-charged	

misdemeanors	and	received	concurrent	sentences.		He	then	appealed.	

	        [¶3]		The	State	filed	an	untimely	brief	and	moved	to	dismiss	the	appeal	

on	 the	 ground	 that	 Stevens	 cannot	 take	 a	 direct	 appeal	 from	 his	 guilty	 plea	

absent	 a	 challenge	 to	 the	 court’s	 jurisdiction	 or	 the	 constitutionality	 of	 his	

punishment.		Stevens	objected	to	the	late	filing	and	to	the	motion	to	dismiss.		

We	 rejected	 the	 State’s	 brief	 and	 ordered	 that	 the	 motion	 to	 dismiss	 be	

considered	with	the	merits	of	the	appeal.	



     1		As	the	court	explained	to	Stevens,	an	“open”	plea	is	entered	when	there	is	no	proposed	sentence	

agreement	between	the	State	and	the	defendant	and	the	sentence	is	determined	by	the	court	after	
argument	from	the	parties.	
                                                                                                              3	

                                             II.		DISCUSSION	

	        [¶4]		A	threshold	issue	before	reaching	the	merits	of	Stevens’s	appeal	is	

whether	we	will	grant	the	State’s	motion	to	dismiss.		More	than	twenty	years	

ago	we	held	that	

       [n]o	 direct	 appeal	 .	 .	 .	 asserting	 errors	 in	 the	 determination	 of	
       criminal	 guilt	 may	 be	 taken	 from	 a	 conviction	 after	 a	 guilty	 plea	
       (other	 than	 a	 conditional	 guilty	 plea	 .	 .	 .),	 except	 on	 grounds	 of	
       jurisdiction	 or	 excessive,	 cruel	 or	 unusual	 punishment,	 because	
       there	is	no	decision	by	the	court	to	appeal	from.		Challenges	to	a	
       conviction	after	a	guilty	plea	on	grounds	of	involuntariness	of	the	
       plea,	 lack	 of	 knowledgeability	 on	 the	 part	 of	 the	 defendant	
       regarding	 the	 consequences	 of	 his	 plea,	 ineffective	 assistance	 of	
       counsel,	misrepresentation,	coercion	or	duress	in	securing	the	plea,	
       the	 insanity	 of	 the	 pleader,	 or	 noncompliance	 with	 the	
       requirements	 of	 M.R.	 Crim.	 P.	 11[2]	 are	 collateral	 and	 may	 be	
       pursued	only	by	post-conviction	review	.	.	.	.	
       	
State	 v.	 Huntley,	 676 A.2d 501,	 503	 (Me.	 1996)	 (citations	 omitted).	 	 See	 also	

State	v.	Pfeil,	1998 ME 245,	¶	7,	720 A.2d 573 (“The	reason	that	post-conviction	

review	 is	 appropriate	 and	 that	 an	 adequate	 review	 cannot	 be	 held	 on	 direct	

appeal	is	.	.	.	[that]	an	evidentiary	hearing	is	necessary	to	develop	a	record	from	

which	 a	 court	 can	 determine	 whether	 the	 pleas	 were	 made	 knowingly	 and	

voluntarily.”).	 	 Because	 the	 defendant	 in	 Huntley	 did	 not	 challenge	 the	 trial	




    2	 	 The	 now-effective	 Maine	 Rule	 of	 Unified	 Criminal	 Procedure	 11	 is	 the	 same	 in	 all	 relevant	

respects.		See	M.R.U.	Crim.	P.	11	committee	advisory	note,	Dec.	2014.	
   	
4	

court’s	jurisdiction	and	did	not	assert	that	it	had	imposed	an	unconstitutional	

punishment,	we	dismissed	the	appeal.		Huntley, 676 A.2d	at	503-04.	

	     [¶5]		In	State	v.	Plummer,	we	reaffirmed	our	holding	in	Huntley,	saying	

that	it	applied	“[i]n	the	absence	of	either	a	conditional	guilty	plea	.	.	.	or	a	motion	

to	 withdraw	 the	 guilty	 plea	 before	 sentencing	 .	 .	 .	 unless	 the	 defendant	

challenges	the	trial	court’s	jurisdiction,	or	argues	that	the	trial	court	imposed	

an	excessive,	cruel,	or	unusual	punishment.”		2008 ME 22,	¶	2,	939 A.2d 687 

(citations	omitted).		Once	again,	because	Plummer	did	not	assert	any	of	those	

prerequisite	infirmities,	we	dismissed	the	appeal.		Id.	¶	3;	see	also	State	v.	Gach,	

2006 ME 82,	¶	9,	901 A.2d 184 (dismissing	the	appeal	for	the	same	reasons).	

	     [¶6]	 	 Here	 Stevens	 pleaded	 guilty	 unconditionally,	 did	 not	 move	 to	

withdraw	his	plea,	and	does	not	contend	that	the	trial	court	lacked	jurisdiction	

or	 that	 it	 imposed	 an	 unconstitutional	 sentence.	 	 Accordingly,	 the	 remedy,	 if	

any,	 for	 his	 contention	 that	 an	 incomplete	 Rule	 11	 proceeding	 led	 to	 an	

involuntary	 plea	 lies	 in	 the	 post-conviction	 review	 process	 established	 by	

15	 M.R.S.	 §§	 2121-2132	 (2016)	 and	 M.R.U.	 Crim.	 P.	 65-75A.	 	 See	 Huntley,
676 A.2d	at	503 (“Challenges	to	a	conviction	after	a	guilty	plea	on	grounds	of	

involuntariness	of	the	plea,	lack	of	knowledgeability	on	the	part	of	the	defendant	

regarding	 the	 consequences	 of	 his	 plea	 .	 .	 .	 or	 noncompliance	 with	 the	
                                                                                      5	

requirements	 of	 M.R.	 Crim.	 P.	 11	 are	 collateral	 and	 may	 be	 pursued	 only	 by	

post-conviction	review	.	.	.	.”	(emphases	added)).	

	        The	entry	is:	

                            Appeal	dismissed.	
	
	     	     	      	     	      	
	
N.	Seth	Levy,	Esq.,	Brunswick,	for	appellant	John	P.	Stevens	
	
The	State	of	Maine	did	not	file	a	brief	
	
	
Kennebec	County	Unified	Criminal	Docket	docket	number	CR-2015-215	
FOR	CLERK	REFERENCE	ONLY